Citation Nr: 1616662	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  06-00 781	)	DATE
	)
	)


THE ISSUE

Whether an April 10, 1978, Board decision that denied entitlement to service connection for a left eye disorder should be reversed or revised on the grounds of clear and unmistakable error (CUE) in that decision.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The moving party, who was a Veteran, served on active duty from May 1952 to May 1954.  

The moving party in this case died in April 2014.  At the time of his death, he had an outstanding appeal docketed at the Board.  Unfortunately, however, his claims file was lost, and searches at both the RO and the Board have failed to locate the claims file.  Only a few documents are available in the electronic claims files.  


FINDINGS OF FACT

1.  The moving party in this case was the Veteran, who served on active duty from May 1952 to May 1954.  

2.  On April 28, 2014, the Board was notified by the Veteran's nephew that the moving party died on April [REDACTED], 2014.


CONCLUSION OF LAW

Due to the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. §§ 5109A, 5112(b)(1), 7111 (West 2014); 38 C.F.R. §§ 20.1302, 20.1400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History

As indicated above, the moving party's claims file was lost.  Searches at both the RO and the Board have failed to locate the claims file.  Only a few documents are available in the electronic claims files.  Those records show that he had an outstanding appeal docketed at the Board.  In the interests of transparency, and to ensure that all necessary actions have been taken to close the appeal, the Board has reconstructed the appeal, summarized as follows, to the extent possible based on the limited information of record.  

In a September 1976 decision, the Board granted service connection for a right eye disability, traumatic optic atrophy of the right eye, due to a documented injury in which he had been struck in the eye with a baseball while on active duty.  This decision was implemented by the RO in a December 1976 rating decision. 

Then, in a decision dated April 10, 1978, the Board denied entitlement to service connection for a left eye disability.  

Years later, in a December 1998 decision, the Board denied, inter alia, service connection for a pituitary tumor and for a pterygium of the left eye.  In that decision, reference was made to new medical evidence linking a left eye disorder to the pituitary tumor.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated and remanded the December 1998 Board decision in April 2001.  The Board, in turn, remanded the appeal to the Agency of Original Jurisdiction (AOJ) in October 2001.  In the remand, the Board referred to new evidence received since the December 1998 Board decision consisting of medical opinions concluding that the pituitary tumor had pre-existed service, and had been aggravated in service.  

During the course of appellate development, in a rating decision dated in April 2002, service connection for residuals of the pituitary tumor, including a left eye disability, was granted by the RO.  Accordingly, his service-connected right eye disability was expanded to a bilateral condition, characterized as blindness in one eye, due to residuals of injury, optic atrophy, right eye, and residuals of excision of pituitary tumor, hemianopsia, left eye, with visual acuity from 20/50 to 20/100 in that eye, rated 40 percent disabling.  The effective date of the grant of service connection and the 40 percent rating was February 4, 1993.  



In the April 2002 rating decision, service connection for Cushing's syndrome, due to postoperative residuals of excision of pituitary chromophobe adenoma, was also granted, with a 60 percent rating granted, also effective February 4, 1993.  A TDIU rating was granted as well.  The Veteran, in May or June, 2002, withdrew the remaining claims that had also been on appeal.  

In March 2003, the Veteran entered a notice of disagreement with the rating decision's assignment of February 4, 1993 as to the effective date for the grant of service connection for the left eye disorder, i.e., postoperative residuals including left hemianopsia from excision of pituitary chromophobe adenoma.  In a decision dated April 18, 2005, the Board denied the claim, noting that service connection for a left eye disorder had been denied by the Board in 1978, and that the next application to reopen the claim for service connection for a left eye disability was received on February 4, 1993.  The Board found that given the prior final Board denial, the effective date could not be earlier than the date of the new application, i.e., February 4, 1993.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

Also on April 18, 2005, the Board dismissed a motion for revision or reversal of the April 10, 1978, Board decision that denied service connection for a left eye disorder on the basis clear and unmistakable error (CUE).  The CUE motion was dismissed without prejudice to refiling.  

In July 2005, the Veteran appealed an April 18, 2005, Board decision to the Court.  Although the decision appealed is not specified in the record, presumably, the appeal concerned the earlier effective date decision, because, as the Veteran was notified at that time, the dismissal under 38 C.F.R. § 20.1404(a), without prejudice, did not constitute a final decision of the Board.  38 C.F.R. § 20.1409(b).  He was informed that only a final decision of the Board may be appealed to the Court.  38 U.S.C.A. § 7252; Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.").  He was notified that although the dismissal removed his motion from the Board's docket, could refile the motion at a later date if he so desired.  


In October 2006, the Veteran filed a motion with the Court to withdraw the appeal, and, accordingly, his appeal was dismissed by the Court in October 2006.  Thus, in any event, the April 2005 Board decision denying an earlier effective date became final.  

In the meantime, however, it appears that another motion for reversal or revision of the April 10, 1978, Board decision on the basis of CUE was received at the Board in December 2005, although the actual motion is not of record.  This motion was docketed at the Board in January 2006, and remained open.  In November 2008, the Veteran's attorney representative withdrew his representation of the Veteran, on the grounds of poor health.  After that, the evidence does not reflect that the Veteran appointed another representative.  There is evidence that the Veteran submitted a statement in December 2009 in support of his appeal, but this is unfortunately part of the missing record.  

After this, there is no record of any action taken on the Veteran's Board CUE motion during his lifetime.  In April 2014, the Board received notification that the Veteran had died that month, and his death certificate was received in November 2014.  The Board sincerely regrets the loss of the Veteran's claims file, as well as the failure to timely adjudicate the CUE motion, which appears to have been the sole issue on appeal at the time of the Veteran's death.  

After the Veteran's death, the RO was able to adjudicate the claim for burial benefits filed by his closest survivor, his nephew, who paid the funeral expenses, and award $2,000 in burial benefits.  The amount was based on a service-connected cause of death, under the provisions of 38 U.S.C.A. § 1318, which provides for Dependency and Indemnity Compensation (DIC) where a total disability rating has been in effect for 10 or more years at the time of death.

Dismissal

As previously discussed, the moving party died during the pendency of this motion.  As a matter of law, a moving party's motion for CUE in a prior Board decision does not survive their death.  See Haines v. West, 154 F.3d 1298, 1300-02 (Fed. Cir. 1998).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. §§ 5109A, 5112(b), 7111; Haines, supra; Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 47 (1994); 38 C.F.R. §§ 20.1302, 20.1400 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2015).  


ORDER

The motion is dismissed.



                       ____________________________________________
	MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



